              Case 2:17-cv-01136-JAD-VCF Document 76 Filed 04/21/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Sharae Mayes,                                             Case No.: 2:17-cv-01136-JAD-VCF

 4              Plaintiff
                                                                  Order Dismissing Action
 5 v.                                                             for Want of Prosecution

 6 David G. Hirz, et al.,

 7              Defendants

 8            On February 20, 2020, the court notified plaintiff that her case would be dismissed for

 9 want of prosecution if no action was taken by March 21, 2020. 1 Plaintiff filed nothing. District

10 courts have the inherent power to control their dockets and “[i]n the exercise of that power, they

11 may impose sanctions including, where appropriate . . . dismissal” of a case. 2 A court may

12 dismiss an action based on a party’s failure to prosecute an action, failure to obey a court order,

13 or failure to comply with local rules. 3 In determining whether to dismiss an action on one of

14 these grounds, the court must consider: (1) the public’s interest in expeditious resolution of

15 litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;

16

17

18

19   1
         ECF No. 75 (Notice of Intent to Dismiss Under Local Rule 41-1).
20   2
         Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir. 1986).
     3
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
21
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
22
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
23
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
              Case 2:17-cv-01136-JAD-VCF Document 76 Filed 04/21/20 Page 2 of 2



 1 (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less

 2 drastic alternatives. 4

 3            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 4 court’s interest in managing its docket, weigh in favor of dismissal. The third factor, risk of

 5 prejudice to defendants, also weighs in favor of dismissal because a presumption of injury arises

 6 from the occurrence of unreasonable delay in filing a pleading ordered by the court or

 7 prosecuting an action. 5 A court’s warning to a party that its failure to obey the court’s order will

 8 result in dismissal satisfies the fifth factor’s “consideration of alternatives” requirement, 6 and

 9 that warning was given here. 7 The fourth factor—the public policy favoring disposition of cases

10 on their merits—is greatly outweighed by the factors favoring dismissal.

11            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

12 prejudice for want of prosecution. The Clerk of Court is directed to CLOSE THIS CASE.

13            Dated: April 21, 2020

14                                                               _________________________________
                                                                 U.S. District Judge Jennifer A. Dorsey
15

16

17

18

19

20

21   4
      Ghazali, 46 F.3d at 53; Ferdik, 963 F.2d at 1260–61; Malone, 833 F.2d at 130; Henderson, 779
     F.2d at 1423–24; Thompson, 782 F.2d at 831.
22   5
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   6
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     7
         ECF No. 75.

                                                         2
